Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 1-14 are pending.

During a preliminary amendment of this application, the applicant, on date 12/10/20 elected  with traverse Group I (claims 1-4), drawn to drawn to a  method of rapidly screening a mutant with first sugar metabolic activity and second sugar isomerization activity, the method comprising the steps of:1)    screening an enzyme essential for first sugar metabolism through genomic analysis of a first sugar metabolic strain and a strain without the first sugar metabolic activity;2)    preparing a first sugar metabolic recombinant strain by introducing a gene encoding the enzyme screened in step 1) into a strain without the first sugar metabolic activity and the second sugar isomerization activity;3)    generating a second sugar isomerase mutant library by random mutagenesis;4)    introducing a gene mutant library obtained in step 3) into the first sugar metabolic recombinant strain prepared in step 2) to obtain a strain library; and 5)    culturing a strain of the library obtained in step 4) in a defined medium supplemented with the second sugar as a sole carbon source and confirming the growth and growth rate of the strain, wherein the first sugar and the second sugar are mutual isomers and applicants  argument of traversal based on that unity of invention is exist between group I and II   because  prior art do not teach or suggest   invention of claim I but not found persuasive as shown  below in art rejection wherein  
 Claims 1-4 are for examination. Restriction made Final.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2019  are  in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 

Claim Rejections, 35 U.S.C 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-4 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." In this case, in light of the specification, the examiner has broadly interpreted the claims by reciting method of rapidly screening a mutant with first sugar metabolic activity and second sugar isomerization activity, the method comprising the steps of:1)    screening an enzyme 
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus  mutant strain expressing of any enzyme or any tagatose biphosphate aldolase having any structure  or any  arabinose isomerase having any structure. Therefore in light of the specification, claims are broadly interpreted  to comprise mutant microorganism having  expression of any enzyme and/ tagatose biphosphate aldolase having any structure  or arabinose isomerase having any structure and function and has  specified d from specific substrate structure. The specification discloses the structure of only few tagatose biphosphate aldolase  of SEQ ID NO: 7-8 and  arabinose isomerase comprising SEQ ID 
The genus of mutant strain expressing  polynucleotides having   specific activity  that belong to gene encoding genus of  enzyme or tagatose biphosphate aldolase  and  arabinose isomerase having any structure required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structure of tagatose biphosphate aldolase  of SEQ ID NO: 7-8 and  arabinose isomerase comprising SEQ ID NO: 2, 4. However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between 
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid 
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  the structure tagatose biphosphate aldolase  of SEQ ID NO: 7-8 and  arabinose isomerase comprising SEQ ID NO: 2, 4 has been provided by the applicants’, which would indicate that they had the possession of the claimed genus of polypeptides. The claimed genera of polypeptides and the encoding polynucleotides have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov


Claim Rejection - 35 U.S.C 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."
Claim(s) 1-4 is/are rejected under are rejected under 35 U.S.C. 103(a) as being unpatentable over by D1: Heiden et al. (AEM  2013, 79, pp 3511-3515  IN IDS)  in view of  D2: Kim et al. ( KOR 1020040102813, 2004, IDS) .
D1 disclose genome cluster comprising 5 genes of a strain (Bacillus subtilis 168) in which D-tagatose catabolism  pathway in strain (B. licheniformis ATCC 14580) having Tag+ phenotype are comparatively analyzed by PCR and expressed in E. coli having one or more  mutation of  genes see page 3512). D1 disclose tagatose-bisphosphate aldolase (GatY) which is specific to a B-licheniformis ATCC 14580 strain is observed (see Dl, the last paragraph in the right column on page 3511, page 3514, and figure 2).
Though D1 itself did not disclose  applicants invention of claims 1-4.

  D2: Kim et al. disclosed discloses a method for preparing tagatose from galactose by modifying an arabinose isomerase (corresponding to a second sugar isomerase) gene by using error-prone PCR, preparing a library and then screening the same (see D2, the 

All of the present invention and documents Dl and D2 pertain to metabolism of tagatose and are of the same technical field, and thus adopting document D2 including an arabinose isomerase mutation method and combining the same to document Dl would not be particularly difficult for a person skilled in the art. In addition, it is considered that the method, of claim 1, for screening a mutant and the method, of claim 4, for screening a mutant  arabinose isomerase could be easily selected and added by a
Therefore It would have been obvious to one of ordinary skill in the art at the time of the invention of the present applicants, to combine the teaching of  D1 and D2    to made  mutant strain expressing    tagatose-bisphosphate aldolase (GatY) which is specific to a strain having Tag+ phenotype is observed (see Dl, the last paragraph in the right column on page 3511, page 3514, and figure 2), and the feature, of document D2, wherein an arabinose isomerase gene is modified by using an error-prone PCR method (see D2, example 5 an arabinose isomerase mutant via  prepares tagatose from galactose.

Conclusion
Claims  1-4 are rejected.  No claim is allowed.
 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652